Citation Nr: 1218663	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for post cholecystectomy syndrome, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for back disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The appellant was a member of the National Guard from December 1978 to August 1983, and had active duty for training (ACDUTRA) from April 1979 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appellant and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2011.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for back disability, right hip disability, and post cholecystectomy syndrome are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for post cholecystectomy syndrome was denied in an October 1983 Veterans Administration rating decision that was not appealed. 

2.  Evidence received since the October 1983 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Service connection for a back disability was denied in a June 1985 Board decision that was not appealed. 

4.  Evidence received since the June 1985 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the October 1983 decision, the criteria for reopening the claim for service connection for post cholecystectomy syndrome are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  As new and material evidence has been received since the June 1985 Board decision, the criteria for reopening the claim for service connection for back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO denied reopening the appellant's claim for service connection for post cholecystectomy syndrome in the October 2008 rating decision on appeal.  Apparently, the June 2009 statement of the case (SOC) denied the claim on the merits.  The RO also reopened the appellant's claim for service connection for back disability in the June 2009 SOC and denied the claim on the merits.  Regardless of the RO's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

New and Material - Post Cholecystectomy Syndrome

Review of the file shows the Veterans Administration denied service connection for post cholecystectomy syndrome in October 1983 based on its determination that the condition was not shown to have been incurred during the short term of ACDUTRA nor aggravated by natural progress.  The October 1983 decision was not appealed. 

The evidence of record at the time of the October 1983 decision included limited service personnel records with enlistment and separation examinations; an undated service treatment record showing treatment of antacid after meals; and private treatment records from 1979 to 1982, showing treatment for abdominal pain and cholecystectomy performed in December 1979. 

The evidence received since the October 1983 decision includes in pertinent part a private examination in October 2008 in which Dr. G.M.A., M.D., diagnosed post cholecystectomy syndrome and stated that the Veteran's gallbladder disease, according to his history, as he understood it, began during the service.   The evidence received since the October 1983 decision also includes Social Security Administration (SSA) records, showing treatment for this condition; additional private treatment records; and the testimony provided by the Veteran and his spouse in June 2011.

The medical evidence added to the record confirms that the Veteran currently has a diagnosis of post cholecystectomy syndrome.  Moreover, it appears that Dr. G.M.A. was attempting to provide an etiological opinion linking gallbladder disease to service.  Because such an opinion was one of the elements not present in October 1983, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

New and Material - Back Disability

Review of the file shows the Board denied service connection for back disability in June 1985 based on its determination that the evidence was not found to support a conclusion that any back disorder was related to ACDUTRA or inactive duty training (INACDUTRA).  The June 1985 Board decision was not appealed. 

The evidence of record at the time of the June 1985 decision included limited service personnel records with enlistment and separation examinations, and private treatment records from 1979 to 1982, showing a diagnosis of acute lumbosacral strain in June 1983 after the appellant complained of injuring his back when lifting some type of weight at work.  (The Board notes that the appellant was in the National Guard until August 1983 and the June 1983 record does not contain additional detail of the claimed injury.) 

The evidence received since the June 1985 Board decision includes in pertinent part a private examination in October 2008 in which Dr. G.M.A. diagnosed lumbar disk disease at L4-L5, L5-S1 pars defect, bilateral L5 spondylolysis and spondylolisthesis, and stated that the appellant's low back pain clearly began while in the service.  The evidence received since the October 1983 decision also includes SSA records, showing that he was treated for lumbar strain; additional private treatment records; and the testimony provided by the Veteran and his spouse in June 2011.

The medical evidence added to the record confirms that the Veteran has a currently diagnosed back disability.  Moreover, it appears that Dr. G.M.A. was attempting to provide an etiological opinion linking back disability to service.  Because such an opinion was one of the elements not present in June 1985, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for post cholecystectomy syndrome is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for back disability is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Service connection may be granted for disability due to disease or injury incurred or aggravated during periods of ACDUTRA or injury incurred or aggravated during INACDUTRA.  See 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.6(d) (2011).

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307. 

Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The Board notes that very few service treatment records (STRs) have been associated with the claims file.  On remand, the RO should obtain his available outstanding STRs, to include periods of ACDUTRA and INACDUTRA. 

The Board also notes that the appellant has not been afforded VA examinations in response to his claims.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low. Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The appellant claims that his post cholecystectomy syndrome and back disability were related to or caused by his service.  Specifically, he contends that he injured his back while on active duty when "unhooking a holouser".  He also asserts, and provided testimony to the undersigned AVLJ, that his right hip disability is related to this incident/is related to his back disability.  As noted above, in opinions by Dr. G.M.A. he opined that post cholecystectomy syndrome and back disability began in service.  

Moreover, in the October 2008 private examination, Dr. G.M.A. diagnosed severe degenerative joint disease of the right hip, collapse of femoral head, complete loss of the joint space with near autoeffusion, marked shortening and possible avascular necrosis, and noted that the appellant and his spouse stated that his hip pain began in 1980 prior to his discharge from service.

However, these opinions were provided without a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight). 

Moreover, in regard to evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, the Board notes that the claims file is replete with private treatment records from as far back as 1979 to 2008, showing reports of back pain, gallbladder treatment, and diagnosis of severe osteoarthrosis of the right hip joint with right hip pain.  The Veteran also testified before the undersigned AVLJ in June 2011, and stated to private examiners, that these disabilities had their onset in service.  VA examinations are therefore required to determine the nature and etiology of the Veteran's claimed post cholecystectomy syndrome, back disability, and right hip disability.

Finally, the Board notes that in a June 2011 brief, and in testimony before the undersigned AVLJ, the Veteran's representative noted that pertinent records were outstanding and additional development should be conducted to obtain them; therefore, such development should be conducted on remand.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The appellant's available outstanding STRs from his periods of ACDUTRA and INACDUTRA should be obtained and associated with the claims file.  The extent of the efforts to obtain such records should be documented in the claims file. 

2.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the appellant's post cholecystectomy syndrome, back disability, and right hip disability.  If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his representative and request them to submit the outstanding evidence.

3.  Following the completion of the above development, the RO should afford the appellant a VA examination to determine the nature and etiology of the claimed post cholecystectomy syndrome.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the appellant's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, is it at least as likely as not (50 percent or greater probability) that post cholecystectomy syndrome had its onset during the period of ACDUTRA or INACDUTRA; or, was such disorder caused by any incident or event that occurred during this period of service?

In answering the question posed above, the examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the appellant's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO should afford the appellant a VA examination to determine the nature and etiology of the claimed back disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the appellant's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, is it at least as likely as not (50 percent or greater probability) that claimed back disability had its onset during the appellant's period of ACDUTRA or INACDUTRA; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the appellant's claim that he injured his back while "unhooking a holouser".

In answering each of the questions posed above, the examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO should afford the appellant a VA examination to determine the nature and etiology of the claimed right hip disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the appellant's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, is it at least as likely as not (50 percent or greater probability) that claimed right hip disability had its onset during the appellant's period of ACDUTRA or INACDUTRA; or, was such disorder caused by any incident or event that occurred during his period of service?

In answering the question posed above, the examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  The RO should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

7.  The RO should issue a statement of the case addressing the claims on appeal.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

8.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


